DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Group I (semiconductor device), reflected in claims 1-12 in the reply filed on 03/05/2021 is acknowledged. Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number CN 201910043017, filed on 01/17/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 11/13/2019 appears to be acceptable.

Drawings
The drawings filed 11/13/2019 appears to be acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 20180351056 A1).

Regarding independent claim 1, Huang et al. teach a micro Light Emitting Diode (LED) display panel (fig. 25; ¶ 0127-0128), comprising:
a Thin Film Transistor (TFT) back panel; and
a micro LED 150 (‘micro LED’, ¶ 0059) fixed on the TFT back panel, wherein the TFT back panel comprises a substrate 110 (‘a first substrate’, fig. 23; ¶ 0124), and a first insulation 
wherein the first insulation layer comprises a groove 2031b (‘first grooves’, fig. 25; ¶ 0128) filled with the second insulation layer 132, and a normal projection of the groove 2031b onto the substrate 110 does not overlap with a normal projection of a TFT area in the TFT back panel onto the substrate 110, and 
a rigidity (‘Young's modulus’, ¶ 0048) of the second insulation layer 132 is lower than a rigidity of the first insulation layer 2031/131 (’first dielectric layer’; ¶ 0045, ¶ 0048, ¶ 0128).

Regarding claim 2, Huang et al. further teach the micro LED display panel according to claim 1, wherein the first insulation layer is an inorganic insulation layer (¶ 0128), and the second insulation layer is an organic insulation layer (¶ 0048).

Regarding claim 3, Huang et al. further teach the micro LED display panel according to claim 1, wherein the TFT area comprises an active layer 2291, and a distance between a bottom of the groove 2031b, and the substrate 110 is shorter than or equal to a distance between a surface of the active layer facing the substrate, and the substrate, in a direction perpendicular to the substrate (fig. 25, 22B).

Regarding claim 11, Huang et al. further teach the micro LED display panel according to claim 1, wherein the TFT back panel further comprises:
a buffer layer 2294 (¶ 0122, fig. 25), an active layer 2291 (¶ 0119), a first gate insulation layer 2292 (¶ 0119), a gate layer G (¶ 0119), a second gate insulation layer 2031, and an interlayer dielectric layer 2293 stacked over the substrate 110 in that order;

a planarization layer 132 on a side of the source and drain layer 120 and the interlayer dielectric layer 2293 facing way from the second insulation layer 132;
wherein the first insulation layer comprises the first gate insulation layer 2292, the second gate insulation layer 2031, and the interlayer dielectric layer 2293, and the second insulation layer comprises the planarization layer 132.

Regarding claim 12, Huang et al. further teach the micro LED display panel according to claim 11, wherein the groove 2031b extends through the second gate insulation layer 2031, the first gate insulation layer 2292, and the interlayer dielectric layer 2293 (fig. 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. as applied to claim 1 as above and further in view of Choi et al. (KR 2016001876 A).

Regarding claim 4, Huang et al. teach all the limitations described in claim 1.

However, Choi et al. teach a similar device, wherein the groove (grooves in first planarized film 130, fig. 1) comprises at least one first groove, and a normal projection of the at least one first groove onto the substrate 100 lies in a normal projection of a welding area of the micro LED (containing OL in fig. 1) onto the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Huang et al. and Choi et al. to form the first groove vertically aligned with the welding area according to the teachings of Choi et al. with a motivation to improve ‘the lifetime and power consumption’ of the display device by forming uneven parts (grooves) between the thin film transistor and the micro LED. See Choi et al., Summary of Invention.

Regarding claim 5, Huang et al. and Choi et al. further teach the micro LED display panel, wherein the welding area (containing micro-LEDs 150, fig. 25 of Huang et al.) comprises a first connection pad 140 and a second connection pad 140 insulated from each other, and to be connected respectively with two connection pins of the micro LED 150, and the first connection pad and the second connection pad are on a side of the second insulation layer 132 facing away from the first insulation layer.

Regarding claim 6, Huang et al. and Choi et al. further teach the micro LED display panel according to claim 5, wherein the at least one first groove (grooves in first planarized film 130, fig. 1 of Choi et al.) is arranged in a part of the first insulation layer 130 corresponding to an area between the two connection pins of the micro LED OL; or the at least one first groove is 

Regarding claim 7, Huang et al. and Choi et al. further teach the micro LED display panel according to claim 4, wherein the groove further comprises at least one second groove 2031b (Huang et al., fig. 25), and a normal projection of the at least one second groove onto the substrate lies around the normal projection of the welding area of the micro LED onto the substrate.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. as applied to claim 1 as above, and further in view of Miura (US 20050029014 A1).

Regarding claim 8, Huang et al. teach all the limitations described in claim 1.
Huang et al. teach a cross-sectional view of the groove 2031b in fig. 25. But Huang et al. do not mention the shape of the bottom of the groove are silent upon the provision of wherein a bottom of the groove is shaped as a circle, and a diameter of the circle is larger than or equal to 5µm, and smaller than or equal to 8µm.
However, cylindrical grooves with circular bottom is very typical in the relevant field and Miura et al. teach forming groove in the insulator with bottom of the groove is shaped as a circle and a diameter of the circle is larger than or equal to 5-200 µm (¶ 0061). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Huang et al. and Miura to use grooves having circular bottom according to the teachings of Lin et al. as the shape of the grooves is a matter of choice which a person skilled in the art would have found obvious absent persuasive evidence that the particular shape of the claimed limitation was significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04. 
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. as applied to claim 1 as above and further in view of Ren et al. (US 20180026129 A1).

Regarding claim 9, Huang et al. teach all the limitations described in claim 1.
But Huang et al. are silent upon the provision of wherein a section of the groove perpendicular to the substrate is an inverted trapezoid, and angles between side edges of the trapezoid, and a plane parallel to the substrate are larger than or equal to 30°, and smaller than or equal to 70°.
However, Ren et al. teach the use of inverted trapezoid shaped groove in ¶ 0010.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Huang et al. and Ren et al. to use grooves having trapezoid shape according to the teachings of Ren et al. as the shape of the grooves is a matter of choice which a person skilled in the art would have found obvious absent persuasive evidence that the particular shape of the claimed limitation was significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04. 

While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. as applied to claim 1 as above and further in view of Zhang (US 20170278913 A1).

Regarding claim 10, Huang et al. teach all the limitations described in claim 1.
But Huang et al. are silent upon the provision of wherein a bottom of the groove is shaped as a circle, and a diameter of the circle is larger than or equal to 5µm, and smaller than or equal to 8µm.
However, Zhang teaches a similar device, wherein a thickness, of a part of the second insulation layer 30 other than a part of the second insulation layer filled in the groove, in a direction perpendicular to the substrate is larger than or equal to 2.5 µm (¶ 0010).


Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817